SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934(Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement[] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2))[X] Definitive Proxy Statement[] Definitive Additional Materials[] Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Siboney Corporation(Name of Registrant as Specified in Its Charter) (Name of Person Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid:(2) Form, Schedule or Registration Statement No.:(3) Filing Party:(4) Date Filed: Siboney Corporation Dear Fellow Stockholders: This year we are pleased to be using the new U.S. Securities and Exchange Commission rule that allows us to furnish our proxy materials and annual report over the Internet.As a result, we are mailing to our stockholders a Notice of Internet Availability (“Notice”) instead of paper copies of our Proxy Statement and 2007 Annual Report.The Notice contains instructions on how to access these documents via the Internet.The Notice also contains instructions on how you can receive a paper copy of our proxy materials, including this Proxy Statement, our 2007 Annual Report and a proxy card or vote instruction form.Stockholders who request paper copies of the proxy materials will receive them by mail.We believe that this new process will conserve natural resources and reduce the high costs of printing and distributing our proxy materials to approximately 9,500 stockholders. It is important that your shares be represented whether or not you personally attend the Annual Meeting.Regardless of the number of shares you own, your vote is important.You may vote by proxy over the Internet or by telephone or, if you request a paper copy of the proxy materials, by mail. Voting via Internet, telephone or proxy card in advance will not limit your right to vote in person or attend the Annual Meeting. To vote by Internet, please access the website, www.proxyvote.com.Have your Notice, proxy card or vote instruction form in hand when you access the web site and follow the instructions.Use the Internet to transmit your voting instructions and obtain electronic delivery of information up until 11:59 p.m. (EDT) on June 2, 2008. To vote by touch-tone telephone, please call 1-800-690-6903.Please have your Notice, proxy card or vote instruction form in hand when you call and then follow the instructions.You may vote by telephone at any time until 11:59 p.m. (EDT) on June 2, 2008. To vote by mail, please mark, sign and date your proxy card or vote instruction form and return it in the postage-paid envelope we have provided or return it to Siboney Corporation, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717.If you vote by Internet or telephone, please do not mail a form with your vote. Sincerely, Siboney Corporation Board of Directors i SIBONEY CORPORATION 325 N.
